Citation Nr: 0819262	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-11 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bladder cancer and 
prostate cancer, claimed as secondary to exposure to asbestos 
and lead based paint.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from June 1955 to June 1958.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision by the Waco, 
Texas Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The veteran was sent notice of this 
decision in October 2005.  In that decision, the RO denied 
service connection for bladder and prostate cancer, claimed 
as secondary to exposure to asbestos.

In August 2006, the veteran appeared before a Decision Review 
Officer for a hearing.  A transcript from this hearing has 
been associated with the veteran's claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On correspondence received at the Board in May 2008, within 
90 days of certification to the Board and prior to the 
issuance of a decision on the veteran's claim, the appellant 
indicated that he wished to participate in "a hearing, 
whether it be in Washington or Waco."

In order to clarify the veteran's request, the Board then 
wrote the veteran and asked him to indicate which option he 
preferred, and included a form on which the veteran could 
select his preference.  Ultimately, after additional follow 
up, the veteran responded by indicating a preference for a 
hearing before a Veterans Law Judge at a Regional Office.  A 
remand is required to provide the veteran with an opportunity 
to appear at a Travel Board hearing.  See 38 U.S.C.A. § 
7107(b) (West 2002); 38 C.F.R. §§ 19.76, 20.700(a), 20.704 
(2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for hearing before 
a Veterans Law Judge at the RO.  The 
veteran should be notified in writing 
of the date, time and location of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


